                             UNITED STATES DISTRICT COURT
                                  DISTRICT OF OREGON

 In re                                              Case No. 16-33185-pcm7

 Peter Szanto,

 Debtor.

 United States Trustee,                             Adversary No. 18-03022-pcm

 Plaintiff,
                                                    DECLARATION OF AMY
   v.                                               SCHAFFER IN SUPPORT OF
                                                    UNITED STATES TRUSTEE’S
 Peter Szanto,                                      RESPONSE

 Defendant.


         I, Amy Schaffer, hereby declare under penalty of perjury:

         1.      I am employed as a Legal Data Technician for the United States Trustee, the

plaintiff in the above-referenced adversary proceeding. I have personal knowledge of the matters

contained herein.

         2.      On November 16, 2018, I delivered to Fed Ex a package for delivery to Peter

Szanto, 11 Shore Pine, Newport Beach, CA 92657.

         3.      The package included a cover letter (Exhibit 1), a CD labeled “Documents from

UST,” and a CD labeled “Fed Ex Surveillance.”

         DATED this 7th day of December, 2018.


                                                     /s/ Amy Schaffer
                                                     Amy Schaffer




  PAGE 1 - DECLARATION OF AMY SCHAFFER IN SUPPORT OF UNITED STATES
  TRUSTEE’S RESPONSE

                       Case 18-03022-pcm        Doc 161     Filed 12/07/18
                                CERTIFICATE OF SERVICE

       I hereby certify that on December 7, 2018, I served a copy of the foregoing

DECLARATION OF AMY SCHAFFER IN SUPPORT OF UNITED STATES

TRUSTEE’S RESPONSE by mailing a copy of this document, by United States first class mail,

postage prepaid, addressed to the following:

Peter Szanto
11 Shore Pine
Newport Beach, CA 92657



                                               GREGORY M. GARVIN
                                               Acting United States Trustee for Region 18

                                               /s/ Cori Gustafson
                                               Cori Gustafson
                                               Paralegal




  PAGE 2 - DECLARATION OF AMY SCHAFFER IN SUPPORT OF UNITED STATES
  TRUSTEE’S RESPONSE

                      Case 18-03022-pcm          Doc 161     Filed 12/07/18
                          Schaffer Declaration Exhibit 1 - Pg 1 of 7
Case 18-03022-pcm   Doc 161 Filed 12/07/18
                          Schaffer Declaration Exhibit 1 - Pg 2 of 7
Case 18-03022-pcm   Doc 161 Filed 12/07/18
                          Schaffer Declaration Exhibit 1 - Pg 3 of 7
Case 18-03022-pcm   Doc 161 Filed 12/07/18
                          Schaffer Declaration Exhibit 1 - Pg 4 of 7
Case 18-03022-pcm   Doc 161 Filed 12/07/18
                          Schaffer Declaration Exhibit 1 - Pg 5 of 7
Case 18-03022-pcm   Doc 161 Filed 12/07/18
                          Schaffer Declaration Exhibit 1 - Pg 6 of 7
Case 18-03022-pcm   Doc 161 Filed 12/07/18
                          Schaffer Declaration Exhibit 1 - Pg 7 of 7
Case 18-03022-pcm   Doc 161 Filed 12/07/18
